DETAILED ACTION
Introduction
The following is an examiner’s amendment in response to the communications received on January 6, 2021, and an interview held with Mr. Gregory T. Helding on April 1, 2021.  Claims 1-2 and 4-20 are amended below, and claim 3 has been canceled. Claims 1-3 and 4-20 are currently pending and allowed herein.

Response to Amendments
The 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory T. Helding on April 12, 2021 (Reg. No. 76251) on April 12, 2021.  



Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

1. (Currently Amended) A computing device comprising: 


a memory configured to store instructions associated with a messaging or mail application; 
one or more processors coupled to the memory, the one or more processors being configured to execute the messaging or mail application in conjunction with the instructions stored in the memory, which causes the one or more processors to: 

retrieve communications from an email server via the messaging or mail application and cause display of the communications on a first user interface of the messaging or mail application; 
monitor the communications associated with a user for at least one calendar event;
automatically parse the communications of the messaging or mail application and detect a calendar date or text related to [[a]] the calendar event in the parsed communications;  
in response to detected calendar date or the text related to the calendarevent in the parsed communications: 2U.S. Application No. 14/979,606 Response to October 6, 2020 Office action Attorney Docket No. 358722-US-NP (9237-USO1) 
generate an upcoming [[a]] calendar event event, and a title element corresponding to text information adjacent to the detected calendar date or the detected text related to the calendar event; 
identify a user account presently accessing the messaging or mail application; 
search all external and internal electronic calendar sources for other user accounts corresponding to the identified user account to identify at least two electronic calendars associated with the identified user account; and 
cause display of a second user interface of the messaging or mail application, the second user interface displaying the title element, the calendar date of the upcoming calendar event 
receive, via the second user interface, a user selection of at least one of the at least two identified electronic calendars associated with the identified user account; and 
based on receiving a specific user input into the second user interface after the user selection, transmit the upcoming calendar event 

2. (Currently Amended) The computing device of claim 1, wherein the upcoming calendar event upcoming calendar event 
  
3. (Canceled)  

4. (Previously Presented) The computing device of claim 1, wherein the at least two electronic calendars include one or more of: a local source and an external source.  

5. (Currently Amended) The computing device of claim 1, wherein the second user interface includes a location element to capture a location associated with the generated upcoming calendar event 
  
6. (Currently Amended) The computing device of claim 1, wherein the second user interface includes a time element to capture a time of the generated upcoming calendar event 
  
7. (Currently Amended) The computing device of claim 1, wherein the one or more processors are further configured to: 
detect a title entry into the title element in the second user interface; 
detect a location entry into a location element included in the second user interface and a date and time entry into a date and time element included in the second user interface; 
detect a save action; and 
cause display, on the second user interface, of the title entry, a calendar, the location entry, and the date and time entry.  

8. (Currently Amended) The computing device of claim 7, wherein the one or more processors are further configured to cause the upcoming calendar event upcoming calendar event upcoming calendar event 

9. (Currently Amended) The computing device of claim 1, wherein the one or more processors are further configured to: 
cause display, on the second user interface, of a page of a document.  

10. (Currently Amended) The computing device of claim 9, wherein the one or more processors are further configured to: 
parse the page to detect other calendar information; and 
cause display of, on the second user interface within the messaging or mail application at a position in proximity to the calendar information to capture another upcoming calendar event 

11. (Previously Presented) The computing device of claim 1, wherein the one or more processors are further configured to: 
format one or more of the at least two identified electronic calendars within the list with a coloring scheme, wherein the coloring scheme differentiates the one or more of the at least two identified electronic calendars. 
 
12. (Currently Amended) A method executed by a 


retrieving, by the processor, communications, from an email server via the messaging or mail application and displaying the communications on a first user interface of the messaging or mail application; 
monitoring, by the processor, the communications associated with a user for at least one calendar event;
automatically parsing, by the processor, the communications of the messaging or mail application the calendar event in the parsed communications; 
in response to detected calendar date or the text related to the calendarevent in the parsed communications: 
generating, by the processor, a upcoming calendar event event, and a title element corresponding to text information adjacent to the detected calendar date or the detected text related to the calendarevent; 
identifying, by the processor, a user account presently accessing the messaging or mail application; 
searching, the processor, all external and internal electronic calendar sources for other user accounts corresponding to the identified user account to identify at least two electronic calendars associated with the identified user account; and 
causing display, by the processor, of a second user interface of the messaging or mail application, the second user interface displaying the title element, the calendar date of the generated upcoming calendar event 
receiving, by the processor via the second user interface, a user selection of at least one of the at least two identified electronic calendars associated with the identified user account; and 
based on receiving a specific user input into the second user interface after the user selection, transmitting, by the processor, the upcoming calendar event 

13.      (Currently Amended) The method of claim 12, further comprising: 
detecting, by the processor, a request to display the second user interface in proximity to a section of the communications; and 
causing display, by the processor, of the second user interface within the messaging or mail calendar application at a position in proximity to the section of the communications to upcoming calendar event 

14.      (Currently Amended) The method of claim 12, further comprising:  identifying, by the processor, a context associated with a participant of the communications, wherein the context includes a presence status of the participant and a location of the participant.  

15. (Currently Amended) The method of claim 14, further comprising: inserting, by the processor, the location of the participant as a default entry into a location element of the second user interface.  

16. (Currently Amended) The method of claim 14, further comprising: 
identifying, by the processor, a date and time associated with the presence status of the participant, wherein the presence status of the participant is available at the identified date and time; and 
inserting, by the processor, the date and time as a default entry into a date and time element of the second user interface.  

17. (Currently Amended) The method of claim 12, further comprising: 
causing display, by the processor, of a collapsible element in proximity to the second user interface, wherein the collapsible element displays a title captured on the title element; 
detecting, by the processor, a collapse action on the second user interface; and 
collapsing, by the processor, the second user interface into the collapsible element.  

18. (Currently Amended) A non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a processor, cause the processor to:


retrieve communications from an email server via the messaging or mail application and displaying the communications on a first user interface of the messaging or mail application; 
monitor the communications associated with a user for at least one calendar event;
and detect a calendar date or text related to [[a]] the calendar event in the parsed communications; 
in response to detected calendar date or the text related to the calendarevent in the parsed communications: 
generate an upcoming [[a]] calendar event  event, Response to October 6, 2020 Office action Attorney Docket No. 358722-US-NP (9237-USO1)and a title element corresponding to text information adjacent to the detected calendar date or the detected text related to the calendar event; 
identify a user account presently accessing the messaging or mail application; 
search all external and internal electronic calendar sources for other user accounts corresponding to the identified user account to identify at least two electronic calendars associated with the identified user account; and 
cause display of a second user interface of the messaging or mail application, the second user interface displaying the title element, the calendar date of the generated upcoming calendar event 
receive, via the second user interface, a user selection of at least one of the at least two identified electronic calendars associated with the identified user account; and 
based on receiving a specific user input into the second user interface after the user selection, transmit the upcoming calendar event 

19. (Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the computer-executable instructions are further configured to cause the processor to: 
detect a title entry into the title element, a location entry into a location element, and a date and time entry into a date and time element; and 
detect a save action, wherein the computer-executable instructions are further configured to cause the processor to: 
transmit the upcoming calendar event upcoming calendar event 
upcoming calendar event 
  
20. (Currently Amended) The non-transitory computer-readable medium of claim 19, wherein the computer-executable instructions are further configured to cause the processor to: 
cause display of a collapsible element in proximity to the second user interface, wherein the collapsible element displays a title captured on the title element; 10U.S. Application No. 14/979,606 Response to October 6, 2020 Office action Attorney Docket No. 358722-US-NP (9237-USO1) 
detect a collapse action on the second user interface; and 
collapse the second user interface into the collapsible element by removing the title element, the list, the location element, and the date and time element.

ALLOWANCE
The following is an allowance. Claims 1-7, 9-17 and 19-20 are currently pending and allowed, as amended above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system for monitoring a communications from email server, parsing the communications to detect calendar information associated with an event, and generating upcoming calendar event based on detected calendar information.
The closest prior arts of Scott et al., (US 2010/0070877) and in view of Meltzer et al., (US 2015/0310044) and Dietrich et al., (US 9672537) fail to teach or suggest “retrieving communications from an email server via the messaging or mail application, monitoring the communications associated with a user for at least one calendar event, parsing the communications of the messaging or mail application to detect calendar date and text related to the calendar event, and generating a upcoming calendar event that has a scheduled start date and a title element corresponding to text information adjacent to the detected calendar data or the detected text to the calendar event.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pan Choy whose telephone number is (571)270-70388.  The examiner can normally be reached on Monday to Friday from 8:30 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624